                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          CASE NO. 5:21-CV-00062

CLINTON BRINSON,                  )
                                  )
     Plaintiff,                   )
                                  )
             V.                   )
                                                  ORDER
                                  )
KATHRYN ASKEW,                    )
                                  )
     Defendant.                   )
                                  )


                                 AND



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          CASE NO. 5:21-CV-00063

CLINTON BRINSON,                  )
                                  )
     Plaintiff,                   )
                                  )
             V.                   )
                                                  ORDER
                                  )
KATHRYN ASKEW,                    )
                                  )
     Defendant.                   )
                                  )


                                 AND




     Case 5:21-cv-00062-D Document 12 Filed 03/05/21 Page 1 of 3
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             CASE NO. 5:21-CV-00064

 CLINTON BRINSON,                                )
                                                 )
        Plaintiff,                               )
                                                 )
                V.                               )
                                                                       ORDER
                                                 )
 KEA CONTRACTING, INC.,                          )
                                                 )
   Defendant..                                   )
_______________                                  )




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             CASE NO. 5:21-CV-00065

 CLINTON BRINSON,                                )
                                                 )
        Plaintiff,                               )
                                                 )
                V.                               )
                                                                       ORDER
                                                 )
 KEA CONTRACTING, INC.,                          )
                                                 )
        Defendant.                               )
                                                 )

       THESE MATTERS ARE BEFORE THE COURT on Defendants' Motion to Consolidate

and to Extend Time to Respond pursuant to Rules 42(a) and 6(b) of the Federal Rules of Civil

Procedure and Local Civil Rule 6.1;

       AND IT APPEARING that these matters involve a common question of law or fact such

that consolidation will prove beneficial, and that an extension of time is reasonable and warranted;

       IT IS THEREFORE ORDERED that Defendants' Motion to Consolidate and to Extend




         Case 5:21-cv-00062-D Document 12 Filed 03/05/21 Page 2 of 3
Time to Respond is GRANTED. These matters shall be CONSOLIDATED and the Clerk of Court

shall merge these cases into one lawsuit.

       IT IS FURTHER ORDERED that Defendants shall have twenty-one (21) days from the

date of this Order to answer or otherwise respond to Plaintiffs Complaints.


      SO ORDERED. This L         day of March 2021.




                                                    United States District Judge




         Case 5:21-cv-00062-D Document 12 Filed 03/05/21 Page 3 of 3
